Citation Nr: 1232967	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  03-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury, to include degenerative disc disease and degenerative joint disease.  

2.  Entitlement to service connection for residuals of a neck injury, to include arthritis.  

3.  Entitlement to service connection for residuals of a head injury, to include a traumatic brain injury (TBI) residual.  

4.  Entitlement to service connection for a neurological disability in the bilateral lower extremities, to include as manifesting as tingling and numbness in the legs and feet, to include as secondary to residuals of a low back injury.   


REPRESENTATION

Appellant represented by:	V. Girard-Brady, Attorney-at-Law



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1981 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim is now in the jurisdiction of the RO in Houston, Texas.  The claims have been before the Board on several occasions, and most recently, pursuant to a remand order of the U.S. Court of Appeals for Veterans Claims, the claims were remanded for evidentiary development in May 2011.  Further development is required for the reasons stated below.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
  

REMAND

This case has a complex procedural history, with the claims initially having been denied by the Board in June 2005.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court), who in 2007, based on a joint motion for remand between the Veteran's counsel and the counsel for the Secretary of Veterans Affairs, remanded the claims for additional development actions.  The case was returned to the Board following procedural and evidentiary development, and in October 2009, the Board again denied the claims for service connection.  Again, the Veteran appealed to the Court, and pursuant to a joint motion for remand, the Court remanded the claims in November 2010 for further evidentiary development.  The Board remanded the claims for actions consistent with the Court's order in May 2011.  Unfortunately, it does not appear as if the mandates of the Board's remand were followed in their entirety.  

Indeed, pursuant to the most recent joint motion, the Court noted that the opinions on which the Board relied, namely October 2008 and March 2009 VA examination reports, were inadequate in their assessments of the Veteran.  Specifically, it was noted that there were, indeed, in-service complaints of neck and back pain as well as sensory problems in the feet.  These complaints were not addressed by the VA examiners, who incorrectly determined that the service treatment records were absent of complaints of back, neck, and neurological abnormality.  Furthermore, as no opinion had been afforded with respect to any current residuals of a head injury, it was directed that such an examination be afforded.  The Board, in compliance with what was noted in the joint motion, ordered that new examinations be afforded with respect to the Veteran's claimed head, low back, neck, and lower extremity neurological disabilities.  

While extensive reports of the conducted examinations were returned, it does not appear as though the orthopedic and neurological examinations conducted in concert with the Board's most recent remand are adequate for rating purposes.  

With respect to the back and neck disorders, the Veteran was afforded an orthopedic examination in December 2011.  The examination report diagnosed the Veteran as having degenerative disc disease in the lumbar spine as well as multi-level degenerative changes with stenosis in the cervical spine.  These diagnoses were confirmed by radiographic reports.  With respect to etiology, however, the examiner concluded that chronic neck and back disabilities were "less likely as not" related to the Veteran's active service.  As a rationale, the examiner noted that there "is no evidence of any back problem in service" and that the Veteran's degenerative disc disease was "likely due to aging process and genetic predisposition."  Regarding the neck, the examiner stated "there is no documentation of any cervical spine problems during service or at the time of discharge."  The examiner went on to state that "the Veteran sought medical attention almost 20 years after the incident" and that "there was no chronicity in the documents which were reviewed."  

As noted by the joint motion, and by the Board in its most recent remand order, the Veteran did have complaints of neck and back pain while in service.  Specifically, in October and December 1983, the Veteran complained of soreness in his neck when touching his chin to his chest.  With respect to the low back, the Veteran had complaints of back pain in March 1984 which, the service department provider believed, were attributable to a mild back spasm.  These manifestations were not addressed in the December 2011 VA examination report, and the RO did ask for an addendum opinion which included a better rationale for the examiner's opinion.  

Unfortunately, it appears that the addendum report, authored in April 2012, merely reiterates the incorrect fact of there being no evidence of back complaints in service.  The examiner stated that the 2003 VA examination indicated that back problems began in the 1990s.  With respect to the neck, the examiner again reiterated that there was no documentation of neck pain in service, and that " his physical exam is not compatible with the findings of the myelo CT and that I cannot precise (sic) where his pain is coming from."  

Essentially, the VA examiner both in his initial examination of the Veteran and in the addendum opinion determined that there was no in-service evidence of back or neck complaints.  As noted, this is false, and such a false reliance previously formed the basis of the most recent joint motion for remand and Court order vacating the 2009 Board decision.  The Board, in its remand, asked the examiner to take into account in-service complaints.  As this was not done, the Board's instructions were not adhered to, and a remand for remedial compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the neurological examination, the Veteran was afforded an examination in January 2012.  The examiner noted the Veteran's complaint of being struck by map while unloading a truck in service, and that he reported feeling "dazed," with no loss of consciousness following the event.  With respect to a diagnosis of a current disability, the report is somewhat confusing.  On the one hand, the examiner noted the presence of TBI with neck pain and right arm radicular pain being present.  On the other hand, the examiner stated that the Veteran reported "no residuals from his head injury" and that "no particular nerve was found to be compromised on the exam."  

Nothing the conflicting nature of the report, the RO dispatched the claim back to the examiner for an addendum.  That addendum, dated in April 2012, stated that the Veteran reported an injury to the head while in service; however, there were no symptoms reported at the time of the accident.  The examiner then, in parenthesis, stated that the Veteran did, in fact, report symptoms of feeling temporarily "dazed."  Reference was made to a pre-service head injury that was recorded as having occurred prior to service entry.  The examiner stated that "no details are available in the C-folder regarding this head injury predating service, hence no conclusions can be drawn about it."  It is noted that the Veteran did report having a head injury prior to service entry; however, no chronic or acute disability was noted upon entry to service and he was found fit for duty.  Here, the examiner stated that the Veteran did not have any symptoms of TBI, and that his symptoms were consistent with right upper extremity radiculopathy of degenerative joint disease of the cervical spine.  The examiner then stated that the degenerative joint disease of the cervical spine was "more likely than not aggravated by the injury."  This, again, is a rather confusing opinion.  Indeed, no rationale was given in support of this last conclusion, and while the Veteran had a trauma to his head/neck in service, it has not been established that degenerative joint disease in the cervical spine, while currently present, was present during service so that an injury to the neck could "aggravate" it.  This is, indeed, contrary to the Veteran's own reports of the event, as he alleges that his neck symptoms began as a result of the in-service trauma.  

Essentially, the VA neurologist concluded that a TBI existed, and then he later stated that such a disorder was not present.  He reported that the Veteran did not have head injury symptoms in service, and then the examiner described symptoms of feeling "dazed" after experiencing an injury.  The examiner did not address a causative relationship between an in-service head/neck injury and any current disability, but did note that degenerative joint disease in the cervical spine radiates into the upper extremities.  As the opinions of this examiner are contradictory, and as the conclusions associated with the opinions are, in themselves, confusing and ill-rationalized, the Board must again remand the claim for a new neurological examination with an examiner other than the one who conducted the 2012 assessment and addendum.  

Lastly, with respect to the reported sensory deficits in the lower extremities, the Board notes that the VA neurological opinion of April 2012 associates these symptoms to intermittent lower extremity radiculopathy associated with degenerative joint disease of the lumbar spine.  The orthopedic examiner who authored the December 2011 VA examination attributes the symptoms to sciatica associated with the Veteran's back condition.  The neurological examiner stated that there "is no evidence that the Veteran's low back condition is related to the head/neck injury in question." That examiner did, however, review the Veteran's 1982 in-service complaints of sensory problems during cold weather, and stated that the claim should be forwarded to internal medicine for a possible evaluation of peripheral vascular disease.  No such referral was made.  

Given there is some confusion as to if the Veteran's disability is, in fact, a neurological manifestation of the lumbar back disorder currently on appeal or, alternatively, is a separate vascular disorder with potential causal origins in service, a new examination, by a VA internist, should be afforded.  With respect to the radiculopathy portion of the claim, it is inextricably intertwined with the resolution of the claim for service connection for a back disorder, and thus the Board must defer a final decision on that issue until the remedial development contained in this remand order has been accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new, comprehensive VA orthopedic examination with a physician other than the one who conducted the 2011 and 2012 assessment/addendum.  In this regard, the examiner must specifically note in-service complaints of neck and back pain, and should opine as to if it is at least as likely as not (50 percent probability or greater) that any current chronic disorders of the neck and back, to include degenerative disc and joint disease, had causal origins in service, to include as a result of any trauma to the neck.  A rationale must accompany all conclusions reached, and specific references must be made to the noted complaints in the service treatment records.  

2.  Schedule the Veteran for a new, comprehensive VA neurological examination.  In this regard, the examiner is asked to clarify if it is at least as likely as not (50 percent probability or greater) that the Veteran experiences a traumatic brain injury or any other head injury residual stemming from an event of active service.   A rationale should be associated with any conclusions reached.  

3.  Schedule the Veteran for a comprehensive VA internal medicine examination for the purposes of determining if there is a current and chronic disorder of the lower extremities associated with in-service complaints of numbness during cold weather.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran experiences a disorder of the lower extremities, to include peripheral vascular disease, that has causal origins in active service.  The Veteran's in-service complaints must be noted, and a rationale should accompany all conclusions reached.  

4.  Thereafter, re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


